                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 JAMES EDWARD JONES,
                                                Case No. 1:20-cv-00533-DCN
                      Plaintiff,
                                                INITIAL REVIEW ORDER
 vs.                                            BY SCREENING JUDGE

 C/O PITTMAN, SGT. RAMIREZ,
 CMS SAWELL, CLINICIAN LEGG,
 IDAHO DEPARTMENT OF
 CORRECTIONS, ISCI,

                      Defendants.


       The Complaint of Plaintiff James Edward Jones was conditionally filed by the Clerk

of Court due to his status as a prisoner and pauper. Dkts. 3, 1. A “conditional filing” means

that Plaintiff must obtain authorization from the Court to proceed. After reviewing the

Complaint and Plaintiff’s Motion to Amend Complaint, the Court has determined that

Plaintiff’s Complaint and proposed amendments are subject to dismissal as de minimis

claims not protected by the United States Constitution, and that further attempts at

amendment would be futile.

                              REVIEW OF COMPLAINT

          1. Factual Allegations

       On September 6, 2020, Plaintiff was scheduled to receive a mid-day prescription

dosage of Neurontin for nerve pain from the on-duty pill call distribution specialist,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
Defendant Julles Sawell. The inmates were advised to be ready to receive their medications

between 12:00 p.m. and 1:30 p.m. Plaintiff was ready for his medication, but pill call was

not announced over the intercom and/or he did not hear it, due to loud air conditioning and

fans and the location of Plaintiff’s cell at the farthest end of the housing unit. Plaintiff’s

unit was also on lock-down. Plaintiff asserts that Sawell knew he was in the unit and that

he needed his pill, but she would not return to the unit to administer his pill. Plaintiff twice

asked Defendant Correctional Officer Pittman to ask Sawell to come back to the unit to

administer the pill, and Pittman twice asked Sawell to do so, but she declined, even though

she was working only 20 feet away.

       In Plaintiff’s own words, Plaintiff “then threw a fit,” and asked Pittman to get a

yard sergeant and a mental health clinician for him immediately. Yard Sergeant Ramirez

would not retrieve Plaintiff’s mid-day pill for him, but told him the mental health clinician

was on the way. Clinician Legg came, helped Plaintiff calm down, tried to get his pills, and

filed a complaint against the nurse.

       Plaintiff asserts that Sawell purposely left him in pain between 12:00 p.m. and 6:30

p.m., when he was given his next dosage at the next pill call. Plaintiff asserts he is a mental

health patient, and he blames Defendants for his “pain and suffering” and “severe anger

attack” that resulted in “bad C notes in file that goes to Board which could cause me to get

flopped and be her longer” Dkt. 3, p. 10 (verbatim).

       Plaintiff brings Eighth Amendment claims against Defendants, seeking injunctive

relief, an apology, and more than $25,000 in damages.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
              2. Standard of Law

          Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, the Prison Litigation

Reform Act (PLRA)1 requires the Court to screen all pro se prisoner and pauper complaints

to determine whether they have stated a claim upon which relief can be granted before such

complaints are served on the defendants. 28 U.S.C. §§ 1915 & 1915A. The Court must

dismiss any claims that are frivolous or malicious, that fail to state a claim upon which

relief may be granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915(e)(2)(B).

          The Court liberally construes a plaintiff’s pleadings to determine whether the case

should be dismissed for lack of a cognizable legal theory or a failure to plead sufficient

facts to support a cognizable legal theory, under the Iqbal/Twombly standard.

          The critical inquiry is whether a constitutional claim, however inartfully pleaded,

has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir.

1989). Rule 12(b)(6) authority to dismiss claims as explained in Jackson was expanded by

the PLRA, giving courts power to dismiss deficient claims sua sponte, either before or after

opportunity to amend as explained in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

          Under the PLRA, the Court retains screening authority to dismiss claims “at any



1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
time” during the litigation, regardless of fee payment. 28 U.S.C. § 1915(e)(2)(B).

      Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the Amendments of the United States Constitution.

      The treatment a prisoner receives in prison and the conditions under which the

prisoner is confined are subject to scrutiny under the Eighth Amendment, which prohibits

cruel and unusual punishment. See Farmer v. Brennan, 511 U.S. 825, 832 (1994); Johnson

v. Lewis, 217 F.3d 726, 731 (9th Cir. 2000). The Eighth Amendment “embodies broad and

idealistic concepts of dignity, civilized standards, humanity, and decency.” Estelle v.

Gamble, 429 U.S. 97, 102 (1976). While conditions of confinement may be harsh and

restrictive without being a violation of the Eighth Amendment, they cross the line of

acceptability when they (1) involve “the wanton and unnecessary infliction of pain,” (2)

are “grossly disproportionate to the severity of the crime warranting imprisonment,” (3)

result “in unquestioned and serious deprivation of basic human needs,” or (4) deny an

inmate “the minimal civilized measure of life’s necessities.” Rhodes v. Chapman, 452 U.S.

337, 347 (1981). The plaintiff must make an “objective” showing that the deprivation was

“sufficiently serious” to form the basis for an Eighth Amendment violation. Johnson v.

Lewis, 217 F.3d at 726 731 (9th Cir. 2000). In McKune v. Lile, 536 U.S. 24 (2002), the

United States Supreme Court explained that, in determining whether a constitutional claim


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
lies, “[c]ourts must decide whether the [facts] are closer to the physical torture against

which the Constitution clearly protects or the de minimis harms against which it does not.”

Id. at 41.

             3. Discussion

       Plaintiff has alleged that he was without his prescription pain medication for one

half-day. While, no doubt, he suffered pain that could have been alleviated had Defendant

Sawell returned to his cell and administered his medication, a half-day delay in receiving

one’s medication is de minimis harm, not “cruel and unusual punishment.” Plaintiff has

failed to state a claim upon which relief can be granted. Because this de minimis harm is

the foundation of all of the other claims against the other defendants, they, too, fail to state

a claim upon which relief can be granted.

       Plaintiff’s “bad C notes” that may affect whether he is paroled are due to his own

choice to “throw a fit” rather than calmly realize that he would have to wait until the dinner

time pill call to receive his nerve pain pill. In his allocation of blame and quest to avoid

damage at an upcoming parole hearing, Plaintiff is misunderstanding the role of the parole

board, which is charged with determining whether release of Plaintiff into society poses an

undue risk to others. The parole board should, indeed, be advised of Plaintiff’s inability to

control himself when things go wrong in life due to the fault of someone else. Things often

do go wrong in everyone’s lives in the outside world, requiring one to react in a reasonable

manner. If Plaintiff cannot endure a missed pill without “throwing a fit,” the parole board

is entitled to assess whether that affects their decision to deem him safe to return to society.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          4. Motion to Amend Complaint

       On January 12, 2021, Plaintiff asked for authorization to file an amended complaint,

naming a different pill distributor, CMS Hill, who forgot Plaintiff’s morning pill, said she

would bring the pill to him “soon,” but did not return until 1:30 for afternoon pill call on

December 7, 2020. Hill left him in pain for six hours, even though he told her that he was

in pain at 7:30 a.m. This event occurred about 90 days after the first instance. Plaintiff

seeks $10,000 from Hill.

       Again, the Court concludes that Plaintiff’s claim is de minimis. This is the second

time in 90 days that he has not received his pain medication for a half-day. Each provider

who neglected to give him the pill was different, and there are no allegations showing that

the two instances were related. Even if the instances were related, two missing pills in 90

days is still de minimis harm. Plaintiff’s Motion to Amend the Complaint will be granted

to the extent that the Court has reviewed the amended allegations and determined that

Plaintiff still has not stated a federal claim upon which relief can be granted.

       In a similar case, a Texas federal district court concluded:

              With regard to his claims against nurses at the “pill window,”
              whom Plaintiff alleges refused to dispense the Naproxen 500
              mg tablets which were prescribed by Defendant Doty for back
              pain, Plaintiff cannot prevail. He alleges that the pills were not
              dispensed to him on August 1, 3, 9 & 11, 2007 and on October
              27, 2007. Therefore, Plaintiff's dose of medication was
              delayed, at most, until the following day.

              A delay in medical care can rise to the level of a constitutional
              violation if the delay is occasioned by deliberate indifference
              which results in substantial harm. Mendoza v. Lynaugh, 989
              F.2d 191, 195 (5th Cir.1993); Wesson v. Oglesby, 910 F.2d
              278, 284 (5th Cir.1990). Unfortunately, Plaintiff has failed to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
              demonstrate that the delay in receiving his pain medication
              resulted in any substantial harm. See Plaintiff's Answer to the
              Court's Question No. 24.

              While Plaintiff may have endured an increased level of back
              pain without his medication, the pain was temporary, lasting
              no more than a day, and as such, does not rise to the level of
              substantial harm. See Morgan v. Dallas County Sheriff's Dep't,
              No. 3–04–CV–2172–D, 2005 WL 57282 at *1 (N.D.Tex.
              Jan.11, 2005), rec. adopted, 2005 WL 2075796 (N.D.Tex.
              Aug.26, 2005) (allegation that plaintiff suffered “undue pain ...
              on a regular basis” as a result of not receiving medication held
              insufficient to establish physical injury).

Parker v. Doty, No. 7:08-CV-029-O, 2009 WL 804098, at *2 (N.D. Tex. Mar. 25, 2009).

           5. Conclusion

       For all of these reasons, the Complaint will be dismissed for failure to state a claim

upon which relief can be granted. A pro se litigant bringing a civil rights suit must have an

opportunity to amend the complaint to overcome deficiencies unless it is clear that they

cannot be overcome by amendment. See Lopez, 203 F.3d a 1130. Plaintiff has already

brought an amendment, which is of the same non-cognizable nature as his first claim.

Neither claim, nor a combination of the claims, supports a constitutional cause of action.

A pro se pleading may be dismissed without notice of the deficiencies and an opportunity

to amend if a complaint “lacks merit entirely” and “cannot be saved” by amendment. Id.

at 1129.

       Plaintiff has provided more than sufficient information to show that he cannot state

a claim upon which relief can be granted for the missed pill incidents of September 6, 2020,

and December 7, 2020. The Court finds that an opportunity to amend would be futile




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
because the claim is de minimis and therefore lacks merit entirely and cannot be saved by

amendment.

                                        ORDER

      IT IS ORDERED:

          1. Plaintiff’s Motion to Amend Complaint (Dkt. 6) is GRANTED, to the extent

             that the Court has considered Plaintiff’s proposed allegations in screening.

          2. Plaintiff’s Complaint is DISMISSED (Dkt. 3). for failure to state a claim

             upon which relief can be granted.


                                                 DATED: May 3, 2021


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
